Citation Nr: 1827323	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  17-27 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from May 6, 1985 to October 29, 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2017 and May 2017 rating decisions of the VA Regional Office (RO) in St. Paul, Minnesota.

The Veteran's claim for service connection for depression and PTSD has been recharacterized as a psychiatric disorder, to include a depressive disorder and PTSD as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for an acquired psychiatric disorder and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed October 2002 rating decision, the Veteran was denied entitlement to service connection for pes planus.

2.  New evidence that raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral pes planus has not been received.


      
CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim of entitlement to service connection for bilateral pes planus.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

Merits of the Claim

In an October 2002 rating decision, the Veteran was denied entitlement to service connection for bilateral pes planus on a finding that the disability was not incurred in or aggravated by active service.  The Veteran filed a timely notice of disagreement and a September 2003 statement of the case was issued.  The Veteran did not submit a timely substantive appeal form.  

The pertinent evidence that has been received since the October 2002 rating decision includes statements from the Veteran in which he reported that he has continued to experience foot pain due to his bilateral pes planus, and additional medical records.

The Board finds that the evidence submitted since the October 2002 decision is not new and material.  In this regard, the Veteran has not provided additional evidence indicating that his bilateral pes planus was caused or aggravated by active service.  The Board acknowledges that the Veteran has submitted additional lay statements indicating his bilateral pes planus is related to his active service; however, the sentiment in those statements was considered at the time of the October 2002 decision.  Therefore, they are redundant and cumulative of the evidence previously of record.  

As new and material evidence has not been presented, reopening the claim of entitlement to service connection for bilateral pes planus is not warranted.   


ORDER

The Board having determined that new and material evidence has not been presented, the application to reopen the claim for service connection for bilateral pes planus is denied.


REMAND

Further development is necessary prior to analyzing the merits of the remaining claims.

The Veteran asserts that he has an acquired psychiatric disability, claimed as depression and PTSD, related to his military service; specifically an in-service incident where he almost drowned during training.  He further asserts that his medical discharge proves such.  His DD Form 214 reflects that he was discharged for "a physical disability, existing prior to entry on active duty, established by medical record."  However, the preexisting disability is not clear from the record.  

The Veteran submitted July 2017 and December 2017 disability benefit questionnaires completed by private physicians.  Based on the Veteran's reported in-service near-drowning experience, the July 2017 private physician diagnosed the Veteran with mood disorder due to known physiological condition with depressive features and opined that the disorder was likely developed during service.  Similarly, the December 2017 private physician diagnosed the Veteran with depressive disorder and generalized anxiety disorder with panic attacks, and opined that the disorders were likely due to the Veteran's reported in-service near-drowning experience.

Although the in-service near-drowning event has not been verified, the Veteran's ex-wife submitted a statement in which she recalled the Veteran telling her about the near-drowning experience and the symptoms that the Veteran has experienced because of it.  Therefore, upon remand, the Veteran should be afforded a VA examination to determine the etiology of his acquired psychiatric disorder. 

The Veteran's claim for service connection for sleep apnea secondary to an acquired psychiatric disorder is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disorder.  Therefore, a final decision on the issue cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

In light of the remand, updated VA treatment records should be updated. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records. 

2.  Then, schedule the Veteran for a VA examination to determine the etiology of any diagnosed psychiatric disorder.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.

With respect to each acquired psychiatric disability found to be present and/or diagnosed proximate to or during the pendency of the appeal, the examiner should offer an opinion on the following:

Is it at least as likely as not that the acquired psychiatric disability was incurred in, caused by, or is otherwise related to, the Veteran's service?  

In providing this opinion, the examiner should address the diagnoses already of record, including depressive disorder, mood disorder and anxiety.  The examiner is asked to offer an opinion even if the specific diagnosis has resolved (as the requirement for a current disability for VA purposes is met when the Veteran has a diagnosis such that he based his claim on the same, or had it during the pendency of the claim).  If any previously rendered acquired psychiatric diagnosis was later corrected to reflect a more accurate diagnosis, the examiner should state the same.

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.

A rationale for all opinions offered should be provided.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  If the examiner determines that the Veteran's psychiatric disorder is etiologically related, schedule the Veteran for a VA examination to determine whether sleep apnea is related to military service.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

A rationale for all opinions offered should be provided.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

4.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a SSOC and afforded the appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


